Action by the City of New York to cancel leases of land in Jamaica Bay on the ground of fraud, and upon the amended complaint, to cancel on the ground that the lessor, the Town of Jamaica, never had authority to make the grant. Judgment in favor of plaintiff unanimously affirmed, with costs. The findings that the leases were conceived in fraud, and that the appellant did not pay rent to the plaintiff are approved. In addition this court finds that the town board of Jamaica did not have authority to execute the leases, and that the defenses pleaded in the answer have not been established. Present — Lazansky, P. J., Hagarty, Adel, Taylor and Close, JJ.